EX-10 5 secagree.htm SECURITY AGREEMENT

SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT is entered into as of May 13, 2002, by and
among Astec Industries, Inc., a Tennessee corporation ("Astec"), Astec Financial
Services, Inc., a Tennessee corporation ("AFS"; each of AFS and Astec being a
"Borrower" and collectively constituting the "Borrowers"), the other Credit
Parties (as defined below and together with the Borrowers, the "Grantors") and
Bank One, NA, a national banking association having its principal office in
Chicago, Illinois, in its capacity as collateral agent (the "Collateral Agent").

PRELIMINARY STATEMENTS

The Borrowers, the Agent and the Lenders have entered into a Credit Agreement,
dated as of September 10, 2001 (as it has been or may be amended or modified
from time to time, the "Credit Agreement").

The Borrowers and the Purchasers have entered into separate Note Purchase
Agreements, dated as of September 10, 2001 (as such agreements have been or may
be amended or modified from time to time, the "Note Purchase Agreements").

The Borrowers and the other Credit Parties are entering into this Security
Agreement (as it may be amended or modified from time to time, the "Security
Agreement") in order to comply with the terms of the Credit Agreement and the
Note Purchase Agreements and to induce the Lenders and the Purchasers to
continue to extend credit to the Borrowers under the Credit Agreement and the
Note Purchase Agreements, respectively. A Trigger Date (as defined in the Credit
Agreement and the Note Purchase Agreements) has occurred.

ACCORDINGLY, the Grantors and the Collateral Agent hereby agree as follows:

DEFINITIONS

1.1 Terms Defined in Pledge Agreement

. All capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in that certain Pledge Agreement, dated as of
September 10, 2001 (the "Pledge Agreement"), by and between Astec and the
Collateral Agent (but not the meanings assigned to such terms in any other
agreement (including the Note Purchase Agreements and the Credit Agreement)
referred to in the Pledge Agreement). All capitalized terms used herein and
defined by reference to a third party agreement such as the Credit Agreement or
the Note Purchase Agreements shall have the meanings given such terms in such
third party agreements as in effect on the date hereof.



1.2 Terms Defined in Illinois Uniform Commercial Code

. Terms defined in the Illinois UCC which are not otherwise defined in this
Security Agreement are used herein as defined in the Illinois UCC.



1.3 Definitions of Certain Terms Used Herein

. As used in this Security Agreement, in addition to the terms defined in the
Preamble and the Preliminary Statements, the following terms shall have the
following meanings:



"Accounts" shall have the meaning set forth in Article 9 of the Illinois UCC.

"Article" means a numbered article of this Security Agreement, unless another
document is specifically referenced.

"Chattel Paper" shall have the meaning set forth in Article 9 of the Illinois
UCC.

"Collateral" means all Accounts, Chattel Paper, Commercial Tort Claims,
Documents, Equipment, Fixtures, General Intangibles, Instruments, Inventory,
Investment Property (other than Investment Property pledged pursuant to the
Pledge Agreement), Pledged Deposits, and Other Collateral, wherever located, in
which each Grantor now has or hereafter acquires any right or interest, and the
proceeds, insurance proceeds and products thereof, together with all books and
records, customer lists, credit files, computer files, programs, printouts and
other computer materials and records related thereto.

"Collateral Documents" means this Security Agreement, the Pledge Agreement and
any other agreement delivered pursuant to Section 6.28 or Section 6.30 of the
Credit Agreement or Section 9.7 or Section 10.13 of the Note Purchase
Agreements.

"Commercial Tort Claims" means those certain currently existing commercial tort
claims of the Borrower as set forth on Schedule 1.3(a) hereto.

"Control" shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the Illinois UCC.

"Credit Party" means Astec, AFS and each Subsidiary of Astec and AFS.

"Default" means an event described in Section 5.1.

"Deposit Accounts" shall have the meaning set forth in Article 9 of the Illinois
UCC.

"Documents" shall have the meaning set forth in Article 9 of the Illinois UCC.

"Equipment" shall have the meaning set forth in Article 9 of the Illinois UCC.

"Exhibit" refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

"Fixtures" shall have the meaning set forth in Article 9 of the Illinois UCC.

"General Intangibles" shall have the meaning set forth in Article 9 of the
Illinois UCC.

"Illinois UCC" means the Illinois Uniform Commercial Code as in effect from time
to time.

"Instruments" shall have the meaning set forth in Article 9 of the Illinois UCC.

"Intercreditor Agreement" means that certain Intercreditor and Collateral Agency
Agreement, dated as of September 10, 2001, by and among the Collateral Agent,
the Agent, the Lenders and the Purchasers and acknowledged by the Borrowers, as
such agreement may be amended, restated or otherwise modified from time to time.

"Inventory" shall have the meaning set forth in Article 9 of the Illinois UCC.

"Investment Property" shall have the meaning set forth in Article 9 of the
Illinois UCC.

"Lien" means any security interest, mortgage, pledge, lien, encumbrance, title
retention agreement or lessor's interest, in, of or on any of the Collateral.

"Other Collateral" means any property of each Grantor, other than real estate,
not included within the defined terms Accounts, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Fixtures, General Intangibles, Instruments,
Inventory, Investment Property and Pledged Deposits, including, without
limitation, all cash on hand, letter-of-credit rights, letters of credit (but
not including Facility Letters of Credit (as defined in the Credit Agreement) or
the related letter of credit rights).

"Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

"Pledged Deposits" means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which the Borrower
may from time to time designate as pledged to the Collateral Agent or to any
Lender as security for any Secured Obligation, and all rights to receive
interest on said deposits.

"Receivables" means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.

"Required Credit Secured Parties" means (a) prior to an acceleration of the
obligations under the Credit Agreement, the Required Lenders (as defined in the
Credit Agreement), and (b) after an acceleration of the obligations under the
Credit Agreement, Lenders holding in the aggregate at least 67% of the total of
(i) the unpaid principal amount of outstanding Advances (as defined in the
Credit Agreement), (ii) Reimbursement Obligations (as defined in the Credit
Agreement) and (iii) the aggregate net early termination payments then due and
unpaid from the Borrower to the Lenders under Rate Hedging Agreements (as
defined in the Credit Agreement) entered into in connection with the Credit
Agreement, as determined by the Agent in its reasonable discretion.

"Required Note Secured Parties" means, at any time, the holders of at least 51%
in principal amount of the Senior Notes at the time outstanding (exclusive of
Senior Notes then owned by the Borrowers or any of their Affiliates).

"Section" means a numbered section of this Security Agreement, unless another
document is specifically referenced.

"Secured Obligations" means, collectively, (a) the Secured Obligations (as such
term is defined in the Credit Agreement), (b) the Note Obligations, and (c) all
obligations of any Credit Party under any Collateral Document.

"Secured Parties" means the Lenders, the Purchasers, the Agent, and the
Collateral Agent.

"Security" has the meaning set forth in Article 8 of the Illinois UCC.

"Security Default" means a Default.

"Trigger Date" shall mean and include "Trigger Date" as such term is defined in
the Credit Agreement or the Note Purchase Agreements.

"Unmatured Default" means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

The Grantors hereby pledge, assign and grant to the Collateral Agent, on behalf
of and for the ratable benefit of the Secured Parties and (to the extent
specifically provided herein) their Affiliates, a security interest in all of
each Grantor's right, title and interest in and to the Collateral to secure the
prompt and complete payment and performance of the Secured Obligations.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Collateral Agent as of the date
hereof and as of the date of each subsequent Credit Extension Date (as defined
in the Credit Agreement) that:

3.1 Title, Authorization, Validity and Enforceability

. Each Grantor has good and valid rights in or the power to transfer the
Collateral and title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under Section 4.1.6, and has full power and authority to grant
to the Collateral Agent the security interest in such Collateral pursuant
hereto. The execution and delivery by each Grantor of this Security Agreement
has been duly authorized by proper corporate proceedings, and this Security
Agreement constitutes a legal, valid and binding obligation of each Grantor and
creates a security interest which is enforceable against Grantor in all now
owned and hereafter acquired Collateral. When financing statements have been
filed in the appropriate offices against each Grantor in the locations listed on
Exhibit F, the Collateral Agent will have a fully perfected first priority
security interest in that Collateral in which a security interest may be
perfected by filing, subject only to Liens permitted under Section 4.1.6.



3.2 Conflicting Laws and Contracts

. Neither the execution and delivery by each Grantor of this Security Agreement,
the creation and perfection of the security interest in the Collateral granted
hereunder, nor compliance with the terms and provisions hereof will violate any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on any Grantor or any Borrower or any Credit Party's articles or
certificate of incorporation or by-laws, the provisions of any indenture,
instrument or agreement to which any Grantor is a party or is subject, or by
which it, or its property, is bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any Lien pursuant to the
terms of any such indenture, instrument or agreement (other than any Lien of the
Collateral Agent on behalf of the Secured Parties).



3.3 Type and Jurisdiction of Organization

. Each Grantor is an entity organized under the laws of the jurisdiction set
forth opposite each Grantor's name on Exhibit A hereto.



3.4 Principal Location

. Each Grantor's mailing address and the location of its respective place of
business (if it has only one) or its chief executive office (if it has more than
one place of business), is disclosed in Exhibit A; as of the date hereof, each
Grantor has no other places of business except those set forth in Exhibit A.



3.5 Property Locations

. The Inventory, Equipment and Fixtures are located solely at the locations
described in Exhibit A. All of said locations are owned by the applicable
Grantor except for locations (i) which are leased by the applicable Grantor as
lessee and designated in Part B of Exhibit A and (ii) at which Inventory is held
in a public warehouse or is otherwise held by a bailee or on consignment as
designated in Part C of Exhibit A, with respect to which Inventory the
applicable Grantor has delivered bailment agreements, warehouse receipts,
financing statements or other documents satisfactory to the Collateral Agent to
protect the Secured Parties' security interest in such Inventory.



3.6 No Other Names

. In the five year period prior to the date hereof, no Grantor has conducted
business under any name except the name in which each such party has executed
this Security Agreement, which is the exact name as it appears in such party's
organizational documents, as amended, as filed with such party's jurisdiction of
organization.



3.7 No Default

. No Default or Unmatured Default exists.



3.8 Accounts and Chattel Paper

. The names of the obligors, amounts owing, due dates and other information with
respect to the Accounts and Chattel Paper are and will be correctly stated in
all records of the applicable Grantor relating thereto and in all invoices and
reports with respect thereto furnished to the Collateral Agent by the Grantors
from time to time. As of the time when each Account or each item of Chattel
Paper arises, the applicable Grantor shall be deemed to have represented and
warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all respects what they purport to
be.



3.9 Filing Requirements

. None of the Equipment is covered by any certificate of title, except for the
vehicles described in Part A of Exhibit B. None of the Collateral is of a type
for which security interests or liens may be perfected by filing under any
federal statute except for (i) the vehicles described in Part B of Exhibit B and
(ii) patents, trademarks and copyrights held by the Borrower and described in
Part C of Exhibit B. The legal description, county and street address of the
property on which any Fixtures are located is set forth in Exhibit C together
with the name and address of the record owner of each such property.



3.10 No Financing Statements

. No financing statement describing all or any portion of the Collateral which
has not lapsed or been terminated naming any Grantor as debtor has been filed in
any jurisdiction except (i) financing statements naming the Collateral Agent on
behalf of the Secured Parties as the secured party, (ii) as described in Exhibit
D and (iii) as permitted by Section 4.1.6.



3.11 Federal Employer Identification Number

. The Federal employer identification number of each Grantor is set forth
opposite each such Person's name on Exhibit A hereto.



3.12 State Organization Number

. If any Grantor is a registered organization (as defined in the Illinois UCC),
such Person's organization number is set forth opposite each such Person's name
on Exhibit A hereto.



ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated:

4.1 General

.



4.1.1 Inspection

. Each Grantor will permit the Collateral Agent, by its representatives and
agents (i) to inspect the Collateral, (ii) to examine and make copies of the
records of the applicable Grantor relating to the Collateral and (iii) to
discuss the Collateral and the related records of the applicable Grantor with,
and to be advised as to the same by, the applicable Grantor's officers and
employees (and, in the case of any Receivable, with any person or entity which
is or may be obligated thereon), all at such reasonable times and intervals as
the Collateral Agent may determine, and all at the applicable Grantor's expense.



4.1.2 Taxes

. Each Grantor will pay when due all taxes, assessments and governmental charges
and levies upon the Collateral, except those which are being contested in good
faith by appropriate proceedings and with respect to which no Lien exists.



4.1.3 Records and Reports; Notification of Default

. Each Grantor will maintain complete and accurate books and records with
respect to the Collateral, and furnish to the Collateral Agent, with sufficient
copies for each of the Lenders and Purchasers, such reports relating to the
Collateral as the Collateral Agent shall from time to time request. The Borrower
will give prompt notice in writing to the Collateral Agent, the Agent and the
Purchasers of the occurrence of any Default or Unmatured Default and of any
other development, financial or otherwise, which might materially and adversely
affect the Collateral.



4.1.4 Financing Statements and Other Actions; Defense of Title

. Each Grantor hereby authorizes the Collateral Agent to file, and if requested
will execute and deliver to the Collateral Agent, all financing statements and
other documents and take such other actions as may from time to time be
requested by the Collateral Agent in order to maintain a first perfected
security interest in and, if applicable, Control of, the Collateral. Each
Grantor will take any and all actions necessary to defend title to the
Collateral against all persons and to defend the security interest of the
Collateral Agent in the Collateral and the priority thereof against any Lien not
expressly permitted hereunder.



4.1.5 Disposition of Collateral

. No Grantor will sell, lease or otherwise dispose of the Collateral except (i)
prior to the occurrence of a Default or Unmatured Default, dispositions
specifically permitted pursuant to Section 6.13 and Section 6.14 of the Credit
Agreement and Section 10.10 of the Note Purchase Agreements, (ii) until such
time following the occurrence of a Default as the Borrower receives a notice
from the Collateral Agent instructing the applicable Grantor to cease such
transactions, sales or leases of Inventory in the ordinary course of business,
(iii) until such time as the applicable Grantor receives a notice from the
Collateral Agent pursuant to Article VII, proceeds of Inventory and Accounts
collected in the ordinary course of business and (iv) if a Default or Unmatured
Default has occurred, until such time as AFS receives a notice from the
Collateral Agent instructing it to cease such transactions, sales of Receivables
which are both (a) originated by AFS in the ordinary course of its business and
(b) permitted under Section 6.13 and Section 6.14 of the Credit Agreement and
Section 10.10 of the Note Purchase Agreements; it being understood that no
disposition of Collateral under this Section 4.1.5 shall be permitted that would
violate Section 6.13 or Section 6.14 of the Credit Agreement or Section 10.10 of
the Note Purchase Agreements unless such disposition has been consented to by
the Lenders or the Purchasers, as applicable, pursuant to the terms of the
applicable agreement. Upon the sale of Receivables by AFS as permitted by either
clause (i) or clause (iv) of this Section 4.1.5, the Collateral Agent's Lien on
such Receivables shall automatically terminate, but the Collateral Agent's Lien
on the proceeds of such sale shall continue.



4.1.6 Liens

. No Grantor will create, incur, or suffer to exist any Lien on the Collateral
except (i) the security interest created by this Security Agreement, (ii)
existing Liens described in Exhibit D and (iii) other Liens permitted pursuant
to Section 6.18 of the Credit Agreement and Section 10.8 of the Note Purchase
Agreements.



4.1.7 Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name

. Each Grantor will:



 

preserve its existence as a corporation and not, in one transaction or a series
of related transactions, merge into or consolidate with any other entity, or
sell all or substantially all of its assets;

not change its state of organization;

not maintain its place of business (if it has only one) or its chief executive
office (if it has more than one place of business) at a location other than a
location specified on Exhibit A; and

not (i) have any Inventory, Equipment or Fixtures or proceeds or products
thereof (other than Inventory and proceeds thereof disposed of as permitted by
Section 4.1.5) at a location other than a location specified in Exhibit A, (ii)
change its name or taxpayer identification number or (iii) change its mailing
address,

unless the applicable Grantor shall have given the Collateral Agent not less
than 30 days' prior written notice of such event or occurrence and the
Collateral Agent shall have either (x) determined that such event or occurrence
will not adversely affect the validity, perfection or priority of the Collateral
Agent's security interest in the Collateral, or (y) taken such steps (with the
cooperation of the applicable Grantor to the extent necessary or advisable) as
are necessary or advisable to properly maintain the validity, perfection and
priority of the Collateral Agent's security interest in the Collateral.

4.1.8 Other Financing Statements

. No Grantor will sign or authorize the signing on its behalf or the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral, except as permitted by Section 4.1.6.



4.2 Receivables

.



4.2.1 Certain Agreements on Receivables

. No Grantor will make or agree to make any discount, credit, rebate or other
reduction in the original amount owing on a Receivable or accept in satisfaction
of a Receivable less than the original amount thereof, except that a Grantor may
reduce the amount of Accounts arising from the sale of Inventory, Chattel Paper
or Instruments in accordance with its present policies and in the ordinary
course of business.



4.2.2 Collection of Receivables

. Except as otherwise provided in this Security Agreement, each Grantor will
collect and enforce, at such Grantor's sole expense, all amounts due or
hereafter due to such Grantor under the Receivables.



4.2.3 Delivery of Invoices

. Each Grantor will deliver to the Collateral Agent immediately upon its request
after the occurrence of a Default duplicate invoices with respect to each
Account bearing such language of assignment as the Collateral Agent shall
specify.



4.2.4 Disclosure of Counterclaims on Receivables

. If (i) any discount, credit or agreement to make a rebate or to otherwise
reduce the amount owing on a Receivable exists or (ii) if, to the knowledge of
the applicable Grantor, any dispute, setoff, claim, counterclaim or defense
exists or has been asserted or threatened with respect to a Receivable, the
applicable Grantor will disclose such fact to the Collateral Agent in writing in
connection with the inspection by the Collateral Agent of any record of the
applicable Grantor relating to such Receivable and in connection with any
invoice or report furnished by the applicable Grantor to the Collateral Agent
relating to such Receivable.



4.3 Inventory and Equipment

.



4.3.1 Maintenance of Goods

. Each Grantor will do all things necessary to maintain, preserve, protect and
keep the Inventory and the Equipment in good repair and working and saleable
condition.



4.3.2 Insurance

. Each Grantor will (i) maintain fire and extended coverage insurance on the
Inventory and Equipment containing a lender's loss payable clause in favor of
the Collateral Agent, on behalf of the Secured Parties and providing that said
insurance will not be terminated except after at least 30 days' written notice
from the insurance company to the Collateral Agent, (ii) maintain such other
insurance on the Collateral for the benefit of the Collateral Agent as the
Collateral Agent shall from time to time request, (iii) furnish to the
Collateral Agent upon the request of the Collateral Agent from time to time the
originals of all policies of insurance on the Collateral and certificates with
respect to such insurance and (iv) maintain general liability insurance naming
the Collateral Agent, on behalf of the Lenders, Purchasers and Agent, as an
additional insured.



4.3.3 Titled Vehicles

. After a Default, each Grantor will give the Collateral Agent notice of its
acquisition of any vehicle covered by a certificate of title and, upon the
request of the Collateral Agent after a Default, deliver to the Collateral Agent
the original of any vehicle title certificate and do all things necessary to
have the Lien of the Collateral Agent noted on any such certificate.



4.4 Instruments, Chattel Paper, Documents and Pledged Deposits

. Each Grantor will upon the Collateral Agent's request, after the occurrence
and during the continuance of a Default, deliver to the Collateral Agent (and
thereafter hold in trust for the Collateral Agent upon receipt and immediately
deliver to the Collateral Agent) any Chattel Paper, Instrument or Document
evidencing or constituting Collateral and upon the designation of any Pledged
Deposits (as set forth in the definition thereof), deliver to the Collateral
Agent such Pledged Deposits which are evidenced by certificates included in the
Collateral endorsed in blank, marked with such legends and assigned as the
Collateral Agent shall specify.



4.5 Pledged Deposits

. No Grantor will withdraw all or any portion of any Pledged Deposit or fail to
rollover said Pledged Deposit without the prior written consent of the
Collateral Agent.



4.6 Deposit Accounts

. Upon the Collateral Agent's request after the occurrence and during the
continuance of a Default, each Grantor will deliver to each bank or other
financial institution in which it maintains a Deposit Account a letter, in form
and substance acceptable to the Collateral Agent, transferring ownership of the
Deposit Account to the Collateral Agent or transferring dominion and control
over such Deposit Account to the Collateral Agent until such time as no Default
exists.



4.7 Letter-of-Credit Rights

. Each Grantor will upon the Collateral Agent's request, cause each issuer of a
letter of credit (except Facility Letters of Credit), to consent to the
assignment of proceeds of the letter of credit in order to give the Collateral
Agent Control of the letter-of-credit rights to such letter of credit.



4.8 Federal, State or Municipal Claims

. Each Grantor will notify the Collateral Agent of any Collateral which
constitutes a claim against the United States government or any state or local
government or any instrumentality or agency thereof, the assignment of which
claim is restricted by federal, state or municipal law.



ARTICLE V

DEFAULT

5.1 Defaults. The occurrence of any one or more of the following events shall
constitute a Default:

5.1.1 Any representation or warranty made by or on behalf of any Grantor under
or in connection with this Security Agreement shall be materially false as of
the date on which made.

5.1.2 The breach by any Grantor of Section 4.1.1, 4.1.4, 4.1.5, 4.1.6, 4.1.7,
4.1.8, 4.2.1, or 4.5, or any of the terms or provisions of Article VII.

5.1.3 The breach by any Grantor (other than a breach which constitutes a Default
under Section 5.1.1 or 5.1.2) of any of the terms or provisions of this Security
Agreement which is not remedied within 10 days after the giving of written
notice to such Grantor by the Collateral Agent.

5.1.4 Any material portion of the Collateral shall be transferred or otherwise
disposed of, either voluntarily or involuntarily, in any manner not permitted by
Section 4.1.5 or 8.7 or shall be lost, stolen, damaged or destroyed.

5.1.5 The occurrence of any "Default" under, and as defined in, the Credit
Agreement or any "Event of Default" under, and as defined in, the Note Purchase
Agreements.

5.2 Acceleration and Remedies. If any Default occurs, then, upon the election of
the Collateral Agent, the Collateral Agent may exercise any or all of the
following rights and remedies:

5.2.1 Those rights and remedies provided in this Security Agreement, the Credit
Agreement, the Pledge Agreement or any other Collateral Document, provided that
this Section 5.2.1 shall not be understood to limit any rights or remedies
available to any Secured Party prior to a Default.

5.2.2 Those rights and remedies available to a secured party under the Illinois
UCC (whether or not the Illinois UCC applies to the affected Collateral) or
under any other applicable law (including, without limitation, any law governing
the exercise of a bank's right of setoff or bankers' lien) when a debtor is in
default under a security agreement.

5.2.3 Without notice except as specifically provided in Section 8.1 or elsewhere
herein, sell, lease, assign, grant an option or options to purchase or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, for cash, on credit or for future delivery, and upon such other
terms as the Collateral Agent may deem commercially reasonable.

The Collateral Agent, on behalf of the Secured Parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

5.3 Debtors' Obligations Upon Default

. Upon the request of the Collateral Agent after the occurrence of a Default,
each Grantor will:



5.3.1 Assembly of Collateral

. Assemble and make available to the Collateral Agent the Collateral and all
records relating thereto at any place or places specified by the Collateral
Agent.



5.3.2 Secured Party Access

. Permit the Collateral Agent, by the Collateral Agent's representatives and
agents, to enter any premises where all or any part of the Collateral, or the
books and records relating thereto, or both, are located, to take possession of
all or any part of the Collateral and to remove all or any part of the
Collateral.



5.4 License

. The Collateral Agent is hereby granted a license or other right to use
following the occurrence and during the continuance of a Default, without
charge, each Grantor's labels, patents, copyrights, rights of use of any name,
trade secrets, trade names, trademarks, service marks, customer lists and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral, and, following the occurrence and during the continuance of a
Default, each Grantor's rights under all licenses and all franchise agreements
shall inure to the Collateral Agent's benefit. In addition, each Grantor hereby
irrevocably agrees that the Collateral Agent may, following the occurrence and
during the continuance of a Default, sell any of such Grantor's Inventory
directly to any person, including without limitation persons who have previously
purchased such Grantor's Inventory from such Grantor and in connection with any
such sale or other enforcement of the Collateral Agent's rights under this
Security Agreement, may sell Inventory which bears any trademark owned by or
licensed to such Grantor and any Inventory that is covered by any copyright
owned by or licensed to such Grantor and the Collateral Agent may finish any
work in process and affix any trademark owned by or licensed to such Grantor and
sell such Inventory as provided herein.



ARTICLE VI

WAIVERS, AMENDMENTS AND REMEDIES

No delay or omission of the Collateral Agent to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude other
or further exercise thereof or the exercise of any other right or remedy, and no
waiver, amendment or other variation of the terms, conditions or provisions of
this Security Agreement whatsoever shall be valid unless in writing signed by
the Collateral Agent, with the consent of the Required Credit Secured Parties
(or including, if and to the extent required by the Credit Agreement, all the
Lenders) and the Required Note Secured Parties, and then only to the extent in
such writing specifically set forth. All rights and remedies contained in this
Security Agreement or by law afforded shall be cumulative and all shall be
available to the Collateral Agent until all of the Secured Obligations have been
paid in full.

ARTICLE VII

PROCEEDS; COLLECTION OF RECEIVABLES

7.1 Lockboxes

. Upon request of the Collateral Agent, each Grantor shall execute and deliver
to the Collateral Agent irrevocable lockbox agreements in the form provided by
or otherwise acceptable to the Collateral Agent, which agreements shall be
accompanied by an acknowledgment by the bank where the lockbox is located of the
Lien of the Collateral Agent granted hereunder and of irrevocable instructions
to wire all amounts collected therein to a special collateral account at the
Collateral Agent. In such event the applicable Grantor shall, and shall permit
the Collateral Agent to, direct the account debtors or obligors under the
Receivables to make payment of all amounts then or thereafter due under the
Receivables directly to such a lockbox.



7.2 Collection of Receivables

. The Collateral Agent may at any time after the occurrence of a Default, by
giving a Grantor written notice, elect to require that the Receivables be paid
directly to the Collateral Agent for the benefit of the Secured Parties. In such
event, the applicable Grantor shall, and shall permit the Collateral Agent to,
promptly notify the account debtors or obligors under the Receivables of the
Secured Parties' interest therein and direct such account debtors or obligors to
make payment of all amounts then or thereafter due under the Receivables
directly to the Collateral Agent. Upon receipt of any such notice from the
Collateral Agent, the applicable Grantor shall thereafter hold in trust for the
Collateral Agent, on behalf of the Secured Parties, all amounts and proceeds
received by it with respect to the Receivables and Other Collateral and
immediately and at all times thereafter deliver to the Collateral Agent all such
amounts and proceeds in the same form as so received, whether by cash, check,
draft or otherwise, with any necessary endorsements. The Collateral Agent shall
hold and apply funds so received as provided by the terms of Section 7.3.



7.3 Application of Proceeds

. The proceeds of the Collateral, including but not limited to amounts or items
deposited in Deposit Accounts, lockboxes, blocked accounts or other similar
arrangements, shall be applied by the Agent to payment of the Secured
Obligations in the order specified in Section 3a. of the Intercreditor Agreement
unless a court of competent jurisdiction shall otherwise direct.



ARTICLE VIII

GENERAL PROVISIONS

8.1 Notice of Disposition of Collateral; Condition of Collateral

. Each Grantor hereby waives notice of the time and place of any public sale or
the time after which any private sale or other disposition of all or any part of
the Collateral may be made. To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
applicable Grantor, addressed as set forth in Article IX, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. The Collateral Agent shall
have no obligation to clean up or otherwise prepare the Collateral for sale.



8.2 Compromises and Collection of Collateral

. Each Grantor and the Collateral Agent recognize that setoffs, counterclaims,
defenses and other claims may be asserted by obligors with respect to certain of
the Receivables, that certain of the Receivables may be or become uncollectible
in whole or in part and that the expense and probability of success in
litigating a disputed Receivable may exceed the amount that reasonably may be
expected to be recovered with respect to a Receivable. In view of the foregoing,
the Borrower agrees that the Collateral Agent may at any time and from time to
time, if a Default has occurred and is continuing, compromise with the obligor
on any Receivable, accept in full payment of any Receivable such amount as the
Collateral Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Collateral Agent shall be commercially
reasonable so long as the Collateral Agent acts in good faith based on
information known to it at the time it takes any such action.



8.3 Secured Party Performance of Debtor Obligations

. Without having any obligation to do so, the Collateral Agent may perform or
pay any obligation which each Grantor has agreed to perform or pay in this
Security Agreement and each Grantor shall reimburse the Collateral Agent for any
amounts paid by the Collateral Agent pursuant to this Section 8.3. Each
Grantor's obligation to reimburse the Collateral Agent pursuant to the preceding
sentence shall be a Secured Obligation payable on demand.



8.4 Authorization for Secured Party to Take Certain Action

. Each Grantor irrevocably authorizes the Collateral Agent at any time and from
time to time in the sole discretion of the Collateral Agent and appoints the
Collateral Agent as its attorney in fact (i) to execute on behalf of each
Grantor as debtor and to file financing statements necessary or desirable in the
Collateral Agent's sole discretion to perfect and to maintain the perfection and
priority of the Collateral Agent's security interest in the Collateral, (ii) to
indorse and collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Collateral Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the Collateral Agent's security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Collateral and which are
Securities or with financial intermediaries holding other Investment Property as
may be necessary or advisable to give the Collateral Agent Control over such
Securities or other Investment Property, (v) subject to the terms of Section
4.1.5, to enforce payment of the Receivables in the name of the Collateral Agent
or the applicable Grantor, (vi) to apply the proceeds of any Collateral received
by the Collateral Agent to the Secured Obligations as provided in Article VII
and (vii) to discharge past due taxes, assessments, charges, fees or Liens on
the Collateral (except for such Liens as are specifically permitted hereunder),
and each Grantor agrees to reimburse the Collateral Agent on demand for any
payment made or any expense incurred by the Collateral Agent in connection
therewith, provided that this authorization shall not relieve any Grantor of any
of its obligations under this Security Agreement.



8.5 Specific Performance of Certain Covenants

. Each Grantor acknowledges and agrees that a breach of any of the covenants
contained in Sections 4.1.5, 4.1.6, 4.4, 5.3, or 8.7 or in Article VII will
cause irreparable injury to the Secured Parties, that the Secured Parties have
no adequate remedy at law in respect of such breaches and therefore agrees,
without limiting the right of the Secured Parties to seek and obtain specific
performance of other obligations of the Grantors contained in this Security
Agreement, that the covenants of the Grantors contained in the Sections referred
to in this Section 8.5 shall be specifically enforceable against the Grantors.



8.6 Use and Possession of Certain Premises

. Upon the occurrence of a Default, the Collateral Agent shall be entitled to
occupy and use any premises owned or leased by any Grantor where any of the
Collateral or any records relating to the Collateral are located until the
Secured Obligations are paid or the Collateral is removed therefrom, whichever
first occurs, without any obligation to pay such Grantor for such use and
occupancy.



8.7 Dispositions Not Authorized

. No Grantor is authorized to sell or otherwise dispose of the Collateral except
as set forth in Section 4.1.5 and notwithstanding any course of dealing between
any Grantor and the Collateral Agent or other conduct of the Collateral Agent,
no authorization to sell or otherwise dispose of the Collateral (except as set
forth in Section 4.1.5) shall be binding upon the Collateral Agent or the
Secured Parties unless such authorization is in writing signed by the Collateral
Agent with the consent or at the direction of the Required Credit Secured
Parties and the Required Note Secured Parties.



8.8 Benefit of Agreement

. The terms and provisions of this Security Agreement shall be binding upon and
inure to the benefit of the Grantors, the Collateral Agent, the Lenders, the
Purchasers, the Agent and their respective successors and assigns (including all
persons who become bound as a debtor to this Security Agreement), except that no
Grantor shall have the right to assign its rights or delegate its obligations
under this Security Agreement or any interest herein, without the prior written
consent of the Collateral Agent.



8.9 Survival of Representations

. All representations and warranties of the Grantors contained in this Security
Agreement shall survive the execution and delivery of this Security Agreement.



8.10 Taxes and Expenses

. Any taxes (including income taxes) payable or ruled payable by Federal or
State authority in respect of this Security Agreement shall be paid by the
Borrower, together with interest and penalties, if any. The Grantors shall
reimburse the Collateral Agent for any and all out-of-pocket expenses and
internal charges (including reasonable attorneys', auditors' and accountants'
fees and reasonable time charges of attorneys, paralegals, auditors and
accountants who may be employees of the Collateral Agent) paid or incurred by
the Collateral Agent in connection with the preparation, execution, delivery,
administration, collection and enforcement of this Security Agreement and in the
audit, analysis, administration, collection, preservation or sale of the
Collateral (including the expenses and charges associated with any periodic or
special audit of the Collateral). Any and all costs and expenses incurred by any
Grantor in the performance of actions required pursuant to the terms hereof
shall be borne solely by such Grantor.



8.11 Headings

. The title of and section headings in this Security Agreement are for
convenience of reference only, and shall not govern the interpretation of any of
the terms and provisions of this Security Agreement.



8.12 Termination

. This Security Agreement shall continue in effect (notwithstanding the fact
that from time to time there may be no Secured Obligations outstanding) until
(i) the Credit Agreement has terminated pursuant to its express terms, (ii) the
Note Purchase Agreements have terminated pursuant to their express terms and
(iii) all of the Secured Obligations have been indefeasibly paid and performed
in full and no commitments of the Collateral Agent, Agent, Purchasers or the
Lenders which could give rise to any Secured Obligations are outstanding.



8.13 Entire Agreement

. This Security Agreement embodies the entire agreement and understanding
between the Grantors and the Collateral Agent relating to the Collateral and
supersedes all prior agreements and understandings between the Grantors and the
Collateral Agent relating to the Collateral.



8.14 CHOICE OF LAW

. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS,
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.



8.15 Distribution of Reports

. Each Grantor authorizes the Collateral Agent, as the Collateral Agent may
elect in its sole discretion, to discuss with and furnish to its affiliates and
to the other Secured Parties or to any other person or entity having an interest
in the Secured Obligations (whether as a guarantor, pledgor of collateral,
participant or otherwise) all financial statements, audit reports and other
information pertaining to the Grantors and their Subsidiaries whether such
information was provided by the Grantors or prepared or obtained by the
Collateral Agent. Neither the Collateral Agent nor any of its employees,
officers, directors or agents makes any representation or warranty regarding any
audit reports or other analyses of the Grantors' and their Subsidiaries'
condition which the Collateral Agent may in its sole discretion prepare and
elect to distribute, nor shall the Agent or any of its employees, officers,
directors or agents be liable to any person or entity receiving a copy of such
reports or analyses for any inaccuracy or omission contained in or relating
thereto.



8.16 Indemnity

. Each Grantor hereby agrees to indemnify the Collateral Agent and the other
Secured Parties, and their respective successors, assigns, agents and employees,
from and against any and all liabilities, damages, penalties, suits, costs, and
expenses of any kind and nature (including, without limitation, all expenses of
litigation or preparation therefor whether or not the Collateral Agent or any
other Secured Party is a party thereto) imposed on, incurred by or asserted
against the Collateral Agent or any other Secured Party, or their respective
successors, assigns, agents and employees, in any way relating to or arising out
of this Security Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by the Collateral Agent or any
other Secured Party or any Grantor, and any claim for patent, trademark or
copyright infringement).



8.17 Release

. If the Leverage Ratio (as defined in the Credit Agreement and the Note
Purchase Agreements) is less than 3.00:1.0 as of the end of two consecutive
fiscal quarters following a Trigger Date, and no Default or Unmatured Default
has occurred and is continuing, then upon the request of the Agent, the
Collateral Agent shall terminate the security interest of the Collateral Agent
in the Collateral and, except with respect to Section 8.10 and Section 8.16
hereof, this Security Agreement shall no longer be in effect.



ARTICLE IX

NOTICES

9.1 Sending Notices

. Any notice required or permitted to be given under this Security Agreement
shall be sent (and deemed received) in the manner and to the addresses set forth
in Section 13.1of the Credit Agreement and Section 18 of the Note Purchase
Agreements when deposited in the United States mail, postage prepaid or by
telegraph or telex when delivered to the appropriate office for transmission,
charges prepaid, addressed to the applicable Grantor at the address set forth
opposite such Grantor's name on Exhibit A hereto or to the Collateral Agent at
the address set forth in the Credit Agreement.



9.2 Change in Address for Notices

. Each of the Grantors and the Collateral Agent may change the address for
service of notice upon it by a notice in writing to the other parties.



ARTICLE X

THE COLLATERAL AGENT

Bank One, NA has been appointed Collateral Agent for the Lenders hereunder
pursuant to the Intercreditor Agreement. It is expressly understood and agreed
by the parties to this Security Agreement that any authority conferred upon the
Collateral Agent hereunder is subject to the terms of the delegation of
authority made by the other Secured Parties to the Collateral Agent pursuant to
the Intercreditor Agreement (including, without limitation, pursuant to Sections
1 and 2 of the Intercreditor Agreement), and that the Collateral Agent has
agreed to act (and any successor Collateral Agent shall act) as such hereunder
only on the express conditions contained in such Intercreditor Agreement. Any
successor Collateral Agent appointed pursuant to the Intercreditor Agreement
shall be entitled to all the rights, interests and benefits of the Collateral
Agent hereunder.

[Signature pages follow]



IN WITNESS WHEREOF, the Grantors and the Collateral Agent have executed this
Security Agreement as of the date first above written.

 





BANK ONE, NA,

as Collateral Agent

By: /s/ David T. McNeela

Title: Vice President









AI DEVELOPMENT GROUP, INC





By: /s/ Neil E. Schmidgall



Title: President









AI ENTERPRISES, INC.





By: /s/ William Meek



Title: Secretary









AMERICAN AUGERS, INC.





By: /s/ E. Stephen Jett



Title: Asst. Secretary











ASTEC FINANCIAL SERVICES, INC.





By: /s/ E. Stephen Jett

 

Title: Asst. Secretary









ASTEC HOLDINGS, INC.





By: /s/ E. Stephen Jett

 

Title: Asst. Secretary









ASTEC, INC.





By: /s/ E. Stephen Jett

 

Title: Asst. Secretary









ASTEC INDUSTRIES, INC.





By: /s/ E. Stephen Jett

 

Title: Asst. Secretary







ASTEC INVESTMENTS, INC.





By: /s/ E. Stephen Jett

 

Title: Asst. Secretary









ASTEC SYSTEMS, INC.





By: /s/ E. Stephen Jett

 

Title: Asst. Secretary









ASTEC TRANSPORTATION, INC.





By: /s/ E. Stephen Jett

 

Title: Asst. Secretary









BREAKER TECHNOLOGY, INC.





By: /s/ E. Stephen Jett

 

Title: Asst. Secretary









CARLSON PAVING PRODUCTS, INC.





By: /s/ E. Stephen Jett

 

Title: Asst. Secretary











CEI ENTERPRISES, INC.





By: /s/ E. Stephen Jett

 

Title: Asst. Secretary









HEATEC, INC.





By: /s/ E. Stephen Jett

 

Title: Asst. Secretary









JOHNSON CRUSHERS INTERNATIONAL, INC.





By: /s/ E. Stephen Jett

 

Title: Asst. Secretary









KOLBERG-PIONEER, INC.





By: /s/ E. Stephen Jett

 

Title: Asst. Secretary









PRODUCTION ENGINEERED PRODUCTS, INC.





By: /s/ E. Stephen Jett

 

Title: Asst. Secretary









RI PROPERTIES, INC.





By: /s/ William Meek



Title: Secretary









ROADTEC, INC.





By: /s/ E. Stephen Jett

 

Title: Asst. Secretary









SUPERIOR INDUSTRIES OF MORRIS, INC.





By: /s/ E. Stephen Jett

 

Title: Asst. Secretary











TI SERVICES, INC.





By: /s/ William Meek



Title: Secretary









TELSMITH, INC.





By: /s/ E. Stephen Jett

 

Title: Asst. Secretary









TRENCOR, INC.





By: /s/ E. Stephen Jett

 

Title: Asst. Secretary



 